         Case 1:19-cv-00346-HSO Document 51 Filed 09/09/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               SOUTHERN DIVISION


TIMOTHY RONK                                                                      PETITIONER
v.                                                    CIVIL ACTION NO. 1:19-CV-346-HSO
BURL CAIN, Commissioner, Mississippi
Department of Corrections and
LYNN FITCH, Attorney General of the
State of Mississippi                                                           RESPONDENTS


                   ORDER GRANTING IN PART MOTION FOR
                   ADDITIONAL TIME TO FILE STATE COURT
              SUCCESSIVE PETITION FOR POST-CONVICTION RELIEF

       This matter is before the Court on the Motion for Additional Time to File State Court

Successive Petition for Post-Conviction Relief [Doc. #50] filed by the Petitioner, Timothy Ronk.

The Court has already extended this deadline several times, so that counsel could seek

appointment in state court. Ronk seeks to return to state court to exhaust claims of

ineffectiveness of post-conviction counsel, a right created by the Mississippi Supreme Court in

Grayson v. State, 118 So. 3d 118, 125-26 (Miss. 2013).

       In order to pursue his state claim, Ronk’s attorneys filed a motion for appointment in

state court. That motion was opposed by the State, on grounds that Ronk’s attorneys had already

been appointed for his federal habeas proceedings. The Mississippi Supreme Court denied the

motion, but without prejudice to Ronk’s counsel seeking appointment there if funding is not

available from this Court.

       Ronk now asks this Court to set a deadline of December 6, 2021, within which to file his

successive petition for post-conviction relief. He anticipates filing a motion with this Court,

seeking funding to litigate the state law claims, by September 17, 2021. After that motion is
          Case 1:19-cv-00346-HSO Document 51 Filed 09/09/21 Page 2 of 2




presented, however, the Court will likely expedite a ruling, and a deadline in December seems

excessively distant, particularly given the many extensions already given. For this reason, the

Court will grant the Motion, but the deadline for filing a successive post-conviction petition will

be thirty days after entry of an order disposing of Ronk’s anticipated motion for funding.

        IT IS, THEREFORE, ORDERED that the Motion for Additional Time to File State

Court Successive Petition for Post-Conviction Relief [Doc. #50] is GRANTED, but only to the

extent that the deadline for filing the petition is thirty days after the entry of an order disposing of

Ronk’s anticipated motion for funding in this Court.

        It is so ordered, this the 9th day of September, 2021.


                                                s/ Halil Suleyman Ozerden
                                                HALIL SULEYMAN OZERDEN
                                                UNITED STATES DISTRICT JUDGE




                                                   2
